United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-825
Issued: October 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 9, 2011 appellant filed a timely appeal from an August 10, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her claim for an
occupational disease. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her bilateral knee
condition is causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On February 1, 2010 appellant, then a 42-year-old behavioral detection officer, filed an
occupational disease claim alleging that she sustained an injury on May 19, 2009 as a result of
1

5 U.S.C. § 8101 et seq.

her employment. She explained that she sustained bilateral knee injury because she was required
to walk or stand during her entire work shift. No other documents were submitted along with the
claim.
By letter dated February 18, 2010, OWCP requested that appellant submit additional
evidence including a medical report containing a diagnosis of appellant’s condition and medical
rationale explaining how the condition was causally related to her employment activities.
Appellant, in a statement dated March 2, 2010, explained her job duties and how they caused her
pain.
Appellant’s supervisor, Bryan Koogle, submitted a March 1, 2010 statement explaining
that appellant’s work duties required her to stand or walk for her entire eight-hour work shift,
five days per week and provided a detailed description of appellant’s duties.
On March 10, 2010 appellant submitted five progress reports from Dr. Albert J.
Folgueras, a Board-certified orthopedic surgeon, dated September 16, October 28 and
November 30, 2009, January 14 and 27, 2010 respectively. These reports diagnosed appellant’s
condition as knee synovitis and gave her prescriptions for Voltaren XR for pain as well as knee
injections. Dr. Folgueras noted that appellant was deconditioned and restricted her to sedentary
duty and enrolled her in a therapy program to treat her condition. In the January 27, 2010 report,
he concluded that appellant “will likely move toward a permanent standing and walking
restriction at work.”
On May 11, 2010 OWCP accepted that appellant was required to walk and stand during
her entire work shift, but denied appellant’s claim on the grounds that she failed to establish that
her medical condition was related to her work activities. It specifically referenced Dr. Folgueras’
September 16, 2009 report in which he related appellant’s response to the question, “Is this work
related?” as “No.”
Appellant filed a request for reconsideration on June 7, 2010. In support of the
reconsideration request, she resubmitted the statement from her supervisor, Mr. Koogle, dated
March 1, 2010. Appellant submitted a supplemental statement dated May 31, 2010 in which she
again explained why she believed her knee condition was caused by her employment and
clarified that she had stated it was not work related because she wanted her insurance to pay for
the treatment. OWCP also received another copy of Dr. Folgueras form report dated
September 16, 2009. A new form report was received from Dr. Folgueras dated January 29,
2010 wherein he noted that appellant had chronic bilateral knee discomfort/pain related to
synovitis. Dr. Folgueras also noted appellant’s work restrictions.
By decision dated June 25, 2010, OWCP denied modification of the prior decision. It
found that appellant had not provided any medical evidence with the necessary rationale to
establish causal relationship between her accepted work activities and her medical condition.
Appellant filed another request for reconsideration on July 26, 2010. In support of this
request, she submitted a report of Dr. Folgueras dated July 20, 2010. In this report Dr. Folgueras
related that: “[t]he patient stated that she was experiencing bilateral knee discomfort/pain for
close to one year. [Appellant] felt that the symptoms became worse with prolonged standing....

2

She reported increased pain and swelling with increased activity and prolonged standing and
walking, which is part of her regular job responsibilities.” Dr. Folgueras concluded that
appellant would “likely continue to experience knee pain with exertion” and that she would
“likely move toward a permanent standing and walking restriction at work.”
By decision dated August 10, 2010, OWCP again denied appellant’s claim on the
grounds that there is no definitive rationalized medical opinion that established the causal
relationship between appellant’s occupational disease and her work activities.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden to establish the essential
elements of her claim including the fact that the individual is an employee of the United States
within the meaning of FECA, that the claim was timely filed, that an injury was sustained in the
performance of duty as alleged and that any disability or medical condition for which
compensation is claimed is causally related to the employment injury.3
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.5
ANALYSIS
Appellant has established that she was required to stand or walk for eight hours a day in
her work shifts. She has however submitted insufficient medical evidence to establish that her
bilateral knee condition was caused by these work activities.

2

5 U.S.C. §§ 8101-8193.

3

Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

5

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

3

The causal relationship between appellant’s diagnosed bilateral knee condition and her
work activities must be established by a physician’s rationalized medical opinion. Appellant has
submitted a number of medical documents from Dr. Folgueras. While Dr. Folgueras did relate
his awareness of appellant’s job duties, none of the reports contained a definite and rationalized
medical opinion establishing the requisite causal link.
The September 16, 2009 doctor’s progress note lacks probative value as it only described
appellant’s symptoms and provided a prescription; it did not include a diagnosis of appellant’s
condition or any opinion regarding the cause of the condition. The remaining progress notes
dating from October 28, 2009 to January 27, 2010 all identified appellant’s condition as knee
synovitis, but none of these reports explained how the synovitis was caused by her work.
Similarly, the January 29, 2010 work restriction form completed by Dr. Folgueras did not
contain any medical rationale explaining how her work activities caused her knee condition.
Dr. Folgueras’s letter dated July 20, 2010 described appellant’s symptoms, but did not
state a diagnosis. Further, the report reiterated appellant’s statement that “[s]he reported
increased pain and swelling with increased activity and prolonged standing and walking, which
is part of her regular job responsibilities.” The report did not provide the doctor’s own medical
explanation of how appellant’s employment factors caused her knee condition. Reiteration of the
patient’s own statement cannot form the basis for a rationalized medical opinion.6 Finally, the
report concluded that “the symptoms remain with exertion and prolonged standing/walking
associated with her job description.” This statement did not refer to appellant’s diagnosed
condition, nor did it provide medical rationale explaining how appellant’s standing and walking
caused her condition. As such, appellant has not submitted the necessary medical evidence to
establish the causal connection between her diagnosed knee condition and her accepted work
factors.7
CONCLUSION
The Board finds that appellant failed to meet her burden of proof to establish that she
sustained bilateral knee synovitis causally related to walking and standing during her federal
employment.

6

See S.W., Docket No. 10-2071 (issued July 11, 2011); F.D., Docket No. 10-863 (issued December 16, 2010).

7

Appellant’s own statement dated May 31, 2010 claims that Dr. Folgueras found that the walking and standing in
her work has caused the front of her knee to be overloaded, and that the floor in the airport being cement and tile
also contributed to the problem. However, since these findings are not included in any of the medical reports
submitted, the Board cannot consider them as medical evidence. Appellant may submit additional evidence in
support of her claim, with another request for reconsideration. 20 C.F.R. § 10.606.

4

ORDER
IT IS HEREBY ORDERED THAT the August 10, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 7, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

